DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

 MARK TOMEI, as Personal Representative of the ESTATE OF MARIE
                           TOMEI,
                          Appellant,

                                      v.

                            THOMAS TOMEI,
                               Appellee.

                                No. 4D20-2660

                               [October 7, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach   County;    Jessica    Ticktin,    Judge;    L.T.    Case     No.
502017CP0001627XXXXSB.

  James G. Pressly, Jr. of Pressly, Pressly, Randolph & Pressly, P.A., Palm
Beach, for appellant.

   Robert A. Wight of Mettler Randolph Massey Ferguson Carroll &
Sterlacci, P.L., Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GROSS, MAY, and DAMOORGIAN, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.